Citation Nr: 1727429	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-15 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bladder cancer with residuals, to include as a result of exposure to herbicides. 

2.  Entitlement to service connection for a respiratory disability, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for a colon disability, to include as a result of exposure to herbicides.  

4.  Entitlement to service connection for a gastrointestinal disability, to include as a result of exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968, including service in Vietnam from April 1966 to December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, the Board remanded this matter for further development.

In April 2012, a Travel Board hearing was held by a Veterans Law Judge.  The transcript of that hearing is of record.  However, the Veterans Law Judge who conducted the hearing is no longer available to participate in this decision.  The Veteran was put on notice of this fact in a December 2016 letter, and provided an opportunity to request another Board hearing.  This letter also informed the Veteran that if the Veteran did not respond within 30 days the Board would proceed with his appeal.  The Veteran has not responded to the letter.  The Board will therefore proceed with this appeal.

As noted in the Board's December 2013 Remand, the issues of service connection for diabetes and for nerve tremors were raised in the Veteran's VA Form 9 received in May 2011.  It does not appear that these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bladder cancer with residuals, and for respiratory, colon, and gastrointestinal disabilities, asserting that such conditions had their onset in service or are the result of service, to include exposure to herbicide agents in Vietnam.  The Veteran reported that he drove frequently while he worked in radio maintenance during service in Vietnam.  He reported that there was a lot of dust coming off the tanks as the tanks came out of the jungle, and that it was hard to breathe at times with 10, 15, and 20 tanks coming in at a time.  He also reported that he drove through the jungle in order to pick up supplies, including in areas where herbicide agents had been used.  The Veteran is presumed exposed to herbicide agents.

The Veteran's service treatment records (STRs) show that the Veteran sought treatment for chest pain, cough, difficulty breathing, burning with urination, and abdominal pain.  An April 1969 post-service Report of Medical History noted that the Veteran had pain in his chest and painful urination.  The Veteran also reported that he was hospitalized for 3 days for stomach pains during service in Vietnam, but no records could be located.

The Veteran underwent VA examination in relation to his claims.  The May 2014 VA examiner noted the Veteran's diagnoses of urothelial papillary carcinoma, diverticulitis of colon, incisional ventral hernias, and severe obstructive airway disease.  The VA examiner also recognized the Veteran's smoking history.  He reported that the Veteran smoked 1 pack per day for 30 years, then 2 packs per day for 3 to 4 years, before he stopped smoking in 1996.  The VA examiner opined that the Veteran's bladder cancer, abdominal condition, and respiratory disorders were less likely than not incurred in or caused by service.  

As to the Veteran's bladder cancer, the VA examiner noted that the Veteran was not diagnosed with bladder cancer until 31 years after service.  The VA examiner explained that the Veteran's substantial history of nicotine use, relative to his brief exposure to herbicide agents during service, was the most likely causative environmental factor.  The VA examiner relayed that nicotine use constitutes the greatest causation for urothelial cancer in Western countries.  

As to the Veteran's abdominal condition, the VA examiner explained that diverticulitis is a common colon condition involving innate and natural intestinal operations.  The VA examiner opined that there was no identifiable factor relating the diverticulitis to service, and that the Veteran's scars from diversional colostomy and incisional ventral hernia were complications of the diverticulitis.  

As to the Veteran's respiratory disorder, the VA examiner placed the Veteran's obstructive airway disease in the setting of Veteran's 35 pack-year smoking history, and opined that the disease did not appear to be related to service.  

However, the May 2014 VA opinions are inadequate.  The VA examiner failed to provide supporting rationale for his opinions.  He did not adequately address the Veteran's contention that his current conditions began in service, that his current conditions are related to symptoms experienced in service, as noted in the STRs, and that his current conditions are related to herbicide agent exposure in service.  The VA examiner also failed to address the Veteran's March 2012 diagnosis of bronchitis, which falls within the claim period.  Accordingly, remand is appropriate to obtain an adequate medical opinion as to whether, when resolving all reasonable doubt in favor of the Veteran, it can be determined that the Veteran's urothelial papillary carcinoma, diverticulitis of colon, incisional ventral hernias, bronchitis, and severe obstructive airway disease manifested in service, or are otherwise related to service, to include the Veteran's presumed herbicide agent exposure.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for a supplemental medical opinion (with examination of the Veteran only if deemed necessary by the opinion provider) to determine whether the Veteran's urothelial papillary carcinoma had its onset in service or is related to service.  The Veteran's entire record must be reviewed by the opinion provider.  The opinion provider is requested to respond to the following question:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's urothelial papillary carcinoma had its onset in service, or is otherwise related to service, to include as due to herbicide agent exposure?

The opinion provider must explain the rationale and reasoning for all opinions and conclusions provided (with reference to supporting clinical data as appropriate). 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide an explanation as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.  The examiner's opinion and rationale should be expressed in a typewritten report that is associated with the claims file.

2.  The AOJ should arrange for a supplemental medical opinion (with examination of the Veteran only if deemed necessary by the opinion provider) to determine whether the Veteran's severe obstructive airway disease and bronchitis had an onset in service or are related to service.  The Veteran's entire record must be reviewed by the opinion provider.  The opinion provider is requested to respond to the following questions:

a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's severe obstructive airway disease had its onset in service, or is otherwise related to service, to include as due to herbicide agent exposure?

b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bronchitis had its onset in service, or is otherwise related to service, to include as due to herbicide agent exposure?

The opinion provider must explain the rationale and reasoning for all opinions and conclusions provided (with reference to supporting clinical data as appropriate). 

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide an explanation as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.  The examiner's opinions and rationale should be expressed in a typewritten report that is associated with the claims file.

3.  The AOJ should arrange for a supplemental medical opinion (with examination of the Veteran only if deemed necessary by the opinion provider) to determine whether the Veteran's diverticulitis and ventral hernias had an onset in service or are related to service.  The Veteran's entire record must be reviewed by the opinion provider.  The opinion provider is requested to respond to the following questions:

a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diverticulitis had its onset in service, or is otherwise related to service, to include as due to herbicide agent exposure?

b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's ventral hernias had an onset in service, or are otherwise related to service, to include as due to herbicide agent exposure?

The opinion provider must explain the rationale and reasoning for all opinions and conclusions provided (with reference to supporting clinical data as appropriate). 

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide an explanation as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.  The examiner's opinions and rationale should be expressed in a typewritten report that is associated with the claims file.

4.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




